                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



STEPHEN M. RAZE, as personal                        Case No. 3:20-cv-957-AC
representative of The Estate of Bruce G. Raze,
                                                    ORDER
               Plaintiff,

       v.

STACI L. WALBRIDGE and JEREMY D.
RICHARDSON,

               Defendants.


Michael H. Simon, District Judge.

       United States Magistrate Judge John V. Acosta issued Findings and Recommendation in

this case on April 14, 2021. ECF 22. Judge Acosta recommended that this Court dismiss Plaintiff

Stephen M. Raze’s Complaint (ECF 1) with prejudice.

       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party objects to a magistrate judge’s findings and recommendations, “the court

shall make a de novo determination of those portions of the report or specified proposed findings

or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).


PAGE 1 – ORDER
       For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Act “does not

preclude further review by the district judge[] sua sponte . . . under a de novo or any other

standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.

P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.”

       Raze brings claims against Defendants for securities fraud and financial elder abuse

under Oregon law. Raze alleges that his deceased father, Bruce Raze (Bruce), signed a

promissory note (the Note) in the amount of $1,925,200 payable to Defendants. Defendants used

the Note to finance the purchase of Mount Morris Mobile Home Park (the Mobile Home Park) in

Michigan. Raze alleges that, to induce Bruce to sign the Note, Defendants failed to disclose and

misrepresented certain facts to Bruce and “took advantage of Bruce.” The Note promised that

Defendants would repay the loan in full plus 7.5% interest on April 20, 2020. Defendants,

however, have not fully repaid the loan. Bruce borrowed $900,000 from TriTalent Funding

Group, LLC to finance the Note, offering his own property as collateral. When Defendants did

not repay the loan, Bruce’s estate had to renegotiate the terms of the loan, resulting in the estate

paying a higher interest rate.1


       1
           Bruce died before payment came due on the Note.

PAGE 2 – ORDER
        Raze timely filed an objection, to which Defendants responded. Raze objects to both the

portion of Judge Acosta’s recommendation finding that Raze failed to state a claim for securities

fraud under Oregon law, see Oregon Revised Statute (ORS) § 59.135, and the portion finding

that Raze failed to state a claim for financial elder abuse in violation of ORS § 124.110. Raze

also objects to Judge Acosta’s recommendation that his Complaint be dismissed with prejudice.

The Court adopts Judge Acosta’s recommendation that the Court dismiss Raze’s Complaint but

declines to adopt the recommendation that the dismissal be with prejudice. For the reasons

below, the Court dismisses Raze’s Complaint without prejudice and with leave to replead his

elder abuse claim.

                                           DISCUSSION

A. Motion to Dismiss

        Raze objects to Judge Acosta’s recommendation that the Court dismiss Raze’s Complaint

for failure to state a claim. The Court has reviewed de novo those portions of Judge Acosta’s

Findings and Recommendation to which Raze has objected, as well as Raze’s objections and

Defendants’ response. The Court agrees with Judge Acosta’s reasons for dismissing Raze’s

Complaint and adopts those portions of the Findings and Recommendation.

B. Leave to Amend

        Raze also objects to Judge Acosta’s recommendation that the Court deny Raze leave to

amend his Complaint. Rule 15(a)(2) of the Federal Rule of Civil Procedure provides that the

“court should freely give leave [to amend a pleading] when justice so requires.” A district court

should apply Rule 15’s “policy of favoring amendments with extreme liberality.” Price v.

Kramer, 200 F.3d 1237, 1250 (9th Cir. 2000) (simplified) (emphasis added). The purpose of the

rule “is ‘to facilitate decision on the merits, rather than on the pleadings or technicalities.’”

Novak v. United States, 795 F.3d 1012, 1020 (9th Cir. 2015) (quoting Chudacoff v. Univ. Med.

PAGE 3 – ORDER
Ctr., 649 F.3d 1143, 1152 (9th Cir. 2011)). A district court, however, may, within its discretion,

deny a motion to amend “due to ‘undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, [and] futility of the

amendment.’” Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 1007 (9th Cir. 2009)

(alteration in original) (quoting Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th

Cir. 2008)). Futility of amendment “can, by itself, justify the denial of a motion for leave to

amend.” Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995). Generally, however, “[a]bsent

prejudice, or a strong showing of any of the remaining [four] factors, there exists a presumption

under Rule 15(a) in favor of granting leave to amend.” Eminence Capital, 316 F.3d at 1052

(alterations added, emphasis in original). When weighing the factors, the Court makes all

inferences in favor of granting the motion to amend. Griggs v. Pace Am. Grp., Inc., 170

F.3d 877, 880 (9th Cir. 1999).

       The Federal Rules of Civil Procedure’s preference for giving plaintiffs leave to amend

counsels in favor of granting Raze leave to amend. Raze has not “repeate[ly] fail[ed] to cure

deficiencies by amendments.” See Zucco Partners, LLC, 552 F.3d at 1007. The dismissed

Complaint was Raze’s first pleading, and Raze has not had a chance to allege more particular

facts through an amended pleading. Nor do Defendants argue that Raze acted in bad faith or that

they would be prejudiced by the Court allowing Raze to amend his Complaint.

       That leaves futility. An amendment is futile “only if no set of facts can be proved under

the amendment to the pleadings that would constitute a valid and sufficient claim or defense.’”

Barahona v. Union Pac. R.R. Co., 881 F.3d 1122, 1134 (9th Cir. 2018) (quoting Sweaney v. Ada

Cnty, 119 F.3d 1385, 1393 (9th Cir. 1997)); see also Missouri ex rel. Koster v. Harris, 847



PAGE 4 – ORDER
F.3d 646, 656 (9th Cir. 2017) (“An amendment is futile when ‘no set of facts can be proved

under the amendment to the pleadings that would constitute a valid and sufficient claim or

defense.’” (quoting Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988))). If the

underlying facts or circumstances possibly could “be a proper subject of relief, [a plaintiff] ought

to be afforded an opportunity to test his claim on the merits.” Foman v. Davis, 371 U.S. 178, 182

(1962).

          The Court agrees that allowing Raze to replead his securities fraud claim would be fuitle.

Raze’s securities fraud claim fails because the Note is not a security. There is no allegation Raze

could make that would transform the Note into a security. Because Raze attached the Note to his

Complaint, see ECF 1-1, the Court had the benefit of reviewing the Note when ruling on

Defendant’s motion to dismiss. The Court adopts Judge Acosta’s recommendation that Raze’s

securities fraud claim be dismissed with prejudice.

          The Court disagrees, however, that allowing Raze to replead his elder abuse claim would

be futile. To state a claim for elder abuse, Raze must allege facts that plausibly suggest that

Defendants wrongfully took money from Bruce when Bruce was elderly. Church v. Woods, 190

Or. App. 112, 117 (2003). The parties do not dispute that Defendants took money from the Bruce

or that Bruce was at least 65-years old at the time. Raze’s claim failed, however, because Raze

did not allege that the taking was “wrongful.”

          Wrongful conduct is conduct that serves a defendant’s improper motive or that a

defendant accomplishes through improper means. Church, 190 Or. App. at 118. Improper means

includes “deceit,” “misrepresentation,” and “undue influence.” Id. A statement is a

misrepresentation if the person making the statement either (1) knows the statement is false or

knows he lacks knowledge as to the statement’s truth; or (2) negligently supplies false



PAGE 5 – ORDER
information and owes the listener a special duty of care. Gibson v. Bankofier, 275 Or. App. 257,

270-71 (2015); see also ORS § 687.011 (“‘Fraud or misrepresentation’ means knowingly giving

misinformation or a false impression through the intentional misstatement of, concealment of or

failure to make known a material fact or by other means.”)

       Raze alleges that Defendants made “false and misleading representations regarding the

value of the Mobile Home Park and the nature of Bruce’s security interest in the Mobile Home

Park” to induce Bruce to invest. See Compl. (ECF 1) at 3, ¶ 8. Some of what Raze alleges are

omissions. Defendants’ alleged omissions include: failing to disclose to Bruce that, under

Michigan law, a deed of trust is subject to challenge as a valid security instrument; that

“roughly 40% of the value of the property allegedly securing the obligation owed to Bruce was

in the form of mobile homes, which can be considered incapable of being encumbered by a deed

of trust”; and that Defendants collectively owned the Mobile Home Park in its entirety and that

one of the Defendant-owners had been convicted of money laundering. See id. at 4-6, ¶¶ 12, 13,

and 18. Raze fails to adequately allege that these omissions were material to Bruce’s decision to

sign the Note. See ORS § 687.011. That does not, however, mean that Raze cannot allege facts

plausibly suggesting the omissions were material.

       Raze also alleges that Defendants misrepresented the Mobile Home Park’s profits.

Compl. (ECF 1) at 10, ¶ 30.5. Raze fails to adequately allege that Defendants, who did not yet

own the Mobile Home Park, knew that the Mobile Home Park did not generate the profits they

told Bruce it generated. See Gibson, 275 Or. App. a 270-71. Again, however, Raze may yet be

able to allege facts plausibly suggesting that Defendants knew the Mobile Home Park did not

generate the profits Defendants told Bruce it did.




PAGE 6 – ORDER
       Finally, Raze alleges, in conclusory fashion, that Defendants exerted undue influence

over Bruce. See Compl. (ECF 1) at 11-12, ¶ 39. The Court cannot credit Raze’s allegations when

those allegations are merely legal conclusions, see Ashcroft v. Iqbal, 556 U.S. 662, 678-79

(2009), but Raze may yet offer factual allegations plausibly suggesting undue influence in an

amended complaint. Because Raze may be able to plead facts plausibly suggesting that

Defendants omitted material information, misrepresented material information, or exerted undue

influence to induce Bruce to sign the Note, it would not be futile to allow Raze leave to amend

his Complaint to replead this claim.

                                        CONCLUSION

       The Court ADOPTS IN PART and DECLINES TO ADOPT IN PART Judge Acosta’s

Findings & Recommendation (ECF 22). The Court GRANTS Defendants’ Motion to Dismiss

(ECF 8), DISMISSES Plaintiff’s Complaint (ECF 1) without prejudice, and GRANTS Plaintiff

leave to amend his Complaint to replead his claim for elder abuse under ORS § 124.110.

       IT IS SO ORDERED.

       DATED this 21st day of May, 2021.

                                                    /s/ Michael H. Simon
                                                    Michael H. Simon
                                                    United States District Judge




PAGE 7 – ORDER
